Citation Nr: 0900381	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture against the appellant based on 
fraudulent acts as provided by 38 U.S.C.A. § 6103(a).


REPRESENTATION

Appellant represented by:	Marie Jun Ann P. Zara


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from August 1945 to December 
1945.  He was a prisoner of war (POW) from April 1942 to 
August 1942.  The veteran died in July 2003.  The appellant 
has alleged that she is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 decision by the Director, 
Compensation and Pension Service, which determined that the 
appellant had forfeited all rights, claims, and benefits 
under the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a) (West 2002).

A hearing was held at the Regional Office (RO) in Manila, 
Republic of the Philippines in October 2004.  A transcript of 
that hearing is of record.  

The appellant submitted additional evidence after the claims 
file had been transmitted to the Board, but she waived her 
right to have the RO review this evidence in a November 2008 
letter from her representative.  


FINDING OF FACT

The appellant knowingly provided fraudulent evidence, to 
include false statements, in connection with her claim for VA 
compensation benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA have been met 
beyond a reasonable doubt.  38 U.S.C.A. § 6103 (West 2002); 
38 C.F.R. §§ 3.901, 3.905 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to applicable law and regulation, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R.  § 3.901(a) (2008).

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper 
concerning any claim for benefits under any laws administered 
by the VA (except laws relating to insurance benefits).  38 
C.F.R. § 3.901(a) (2008).

A forfeiture action is an adversarial process initiated by 
VA.  That adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the claimant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether a claimant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  Furthermore, "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible. . .because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 
F3.d 1331, 1336-37 (Fed. Cir. 2006).

The veteran served in the Philippine Commonwealth Army from 
December 1941 to August 1942 and from August 1945 to December 
1945.  He was a prisoner of war (POW) from April 1942 to 
August 1942.  The veteran died in July 2003.  Following his 
death, the appellant filed a claim for death benefits, 
alleging that she was the veteran's surviving spouse.  

In various submissions to VA, the veteran has listed his wife 
as [redacted], [redacted], and [redacted] and 
given his marriage date as August 1941.  

A certificate of marriage obtained by a VA investigator shows 
that the appellant married [redacted] at the Parish of 
San Sebastian in Lipa, Philippines in August 1941.

The appellant testified, under oath, in a July 2004 
deposition that she had never been married to a man named 
[redacted], that she had never met anyone named 
[redacted], and that her alleged husband had no 
relatives by that name.  She insisted that she was the 
veteran's widow and that she had eight children with him.  
She also reported that although her birth name is [redacted]
[redacted], she was enrolled in school under the 
name [redacted] and that her teacher called her 
[redacted].  

At a hearing in October 2004, the appellant testified that 
the veteran, [redacted], was the same person as 
[redacted].  She also claimed that a former teacher 
insisted on calling her [redacted] instead of [redacted].  When 
asked how many children she has, she responded that she has 
two.  

The Board notes that the appellant's testimony at the October 
2004 hearing contradicts her earlier testimony during the 
July 2004 deposition.  While she previously insisted that she 
had never known or been married to anyone named [redacted] 
[redacted], she later insisted that [redacted] and 
[redacted] are different names for the same man.  Her 
story as to how she became known as [redacted], [redacted], and 
[redacted] also changed slightly.  

A third variation of the story is offered in her May 2007 
substantive appeal where the appellant's representative 
states that the appellant's parents gave their daughter the 
nickname [redacted].  

Finally, the appellant changed the number of children she has 
from eight to two.  

The appellant's repeated, and at times glaring, 
inconsistencies lead the Board to question her credibility 
and view her claim with considerable skepticism.  

Furthermore, the Board notes that the veteran's assertions 
are also contradicted by the testimony of independent 
witnesses, as reported in the July 2004 Report of Field 
Examination.  Three neighbors of the appellant, "A.U.", 
"E.L.", and "A.M." all informed a VA investigator in July 
2004 that the veteran was known as [redacted] and 
never [redacted].  E.L. and A.M. reported that they 
knew the veteran's spouse as "[redacted]," which they 
assumed referred to her name [redacted].  She was not known to 
be using the names [redacted] or [redacted].  

"D.E.", whose mother was married to one of the veteran's 
first cousins, reported that the true name of the veteran was 
[redacted] and that [redacted] was the 
veteran's first cousin, not the same person.  "E.G.", whose 
father was also a first cousin to the veteran, reported that 
she believed the veteran's surviving spouse to be the 
appellant, [redacted].  However, she testified 
that she had never known the appellant to be called [redacted] 
or [redacted].  She also corroborated D.E.'s report that the 
veteran and [redacted] were first cousins and not the 
same person.  

The interviewer also spoke with three relatives of the 
appellant, who provided partial support for her claim by 
reporting that they had known the appellant by other names.  
However, they also testified that they only knew the veteran 
as [redacted], not [redacted].  

The Board has also considered additional evidence submitted 
by the appellant such as joint affidavits from "E.M." and 
"J.L." in July 2003 stating that the veteran and [redacted] 
[redacted] are the same person and from "J.M." and "G.L." in 
November 2003, stating that the appellant is known as [redacted] 
and [redacted], as well as [redacted]; a May 
2007"certification" that the appellant and [redacted]
are the same person from the Captain of Barangay Province; 
and a list of signatures from friends and neighbors of the 
appellant who affirm that she is also known as [redacted] and 
[redacted].  

However, the Board finds the testimony of disinterested 
witnesses as reported in the July 2004 Report of Field 
Examination to have more probative value than the affidavits 
submitted by friends and relatives, who appear to have an 
interest in assisting the appellant in her claim.  

Furthermore, since the list of signatures contains no contact 
information, it would be difficult to verify if the signers 
are all real people with actual knowledge of the case.  

As to the certification, the Board notes that there is no 
official seal on the document, it has a number of grammatical 
errors, and it appears to have been fabricated using basic 
word processing technology.  

Finally, the Board finds that the numerous copies of official 
records either relating to the marriage of the veteran and 
[redacted] or the births of their children have little 
probative value as there is no credible evidence that the 
appellant and [redacted] are the same person.

In conclusion, the Board finds beyond a reasonable doubt that 
the appellant has knowingly made false statements concerning 
her claim for benefits.  Her sworn statements contain 
numerous inconsistencies and are contradicted by the 
testimony of neutral parties.  Additionally, the official 
records of the Parish of San Sebastian show that the 
appellant was married to [redacted], not to the 
veteran, and there is credible evidence that the veteran and 
[redacted] were two different people.  

While the Board is sympathetic to the appellant's claims of 
poor health and financial hardship, these do not justify her 
attempt to obtain VA benefits through fraud.  Thus, 
forfeiture pursuant to 38 U.S.C.A. § 6103(a) is warranted.  

The Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  However, the 
forfeiture statute resides in Chapter 61 of Title 38 of the 
United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (1002) to the 
effect that the VCAA applies only to provisions under Chapter 
No. 51 of Title 38, United States Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under § 
3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Office or, in the Manila VA 
Regional Office, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) the specific charges against 
the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statutes; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges, or to 
explain the person's position; (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a July 2004 Administrative Decision, an 
August 2004 charge letter and Proposed Administrative 
Decision, a Final Administrative Decision of March 2005, the 
August 2005 Forfeiture Decision from Compensation and Pension 
Service, and the March 2007 Supplemental Statement of the 
Case, the veteran was provided notice of the specific charges 
against her, a detailed statement of the evidence supporting 
the charges, and citations to and discussions of the 
applicable law.  

Further, the August 2004 charge letter from VA specifically 
notified the appellant of the right to submit a statement or 
evidence within 60 days (to either rebut the charges or 
explain her position), and of her right to a hearing within 
60 days, with representation by counsel of her own choosing.  
The August 2004 letter clearly pointed out that no expenses 
incurred by a claimant, counsel, or witness would be paid by 
VA.  Thus, the mandated duties have been met, and no 
additional assistance or notification is necessary.


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


